DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 06/27/2022 has been entered. Claims 1, 3, 6, 11 have been amended and claims 2, 7-10,14-20 have been cancelled. Therefore, claims 1, 3-6 and 11-13 are now pending in the application.

Allowable Subject Matter
Claims 1, 3-6 and 11-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Halliday (US — 2012/0181100 A1) discloses Deformable Modular Armored Combat System comprising:
a passenger capsule (multiple embodiments, for example: Fig: 3, 32) having a first end (Fig: 3, 32) and a second end (Fig: 3, 32);
a front module (Fig: 2-5) coupled to the first end of the passenger capsule and including a front axle assembly (Fig: 3, 5);
a rear module (Fig: 2, 5) coupled to the second end of the passenger capsule and including a rear axle assembly (Fig: 3, 5) and
teaching reference JIN L (CN — 201371806 Y, Examiner disclosed English machined translation of description for rejection reference, in previous office action) discloses Safety Protecting Device for Air-Over-Hydraulic Brake of Mine Truck comprising:
a braking system (Fig: 1) including:
a motor, wherein the motor comprises an air motor configure to be driven by an air system of the vehicle (Air-Over-Hydraulic Brake so that the motor comprises an air motor configured to be driven by an air system of the vehicle, see description);
a pump (Attached figure and fig: 1) including an input shaft rotatably coupled to the motor (Attached figure and fig: 1), wherein the pump comprises a hydraulic pump (Fig: 1);
an actuator (2, 5, Fig: 1) including a rod (Attached figure and fig: 1) that extends through a brake housing (Attached figure and fig: 1) to apply a biasing force to a brake and inhibit movement of the vehicle (Attached figure and fig: 1),wherein the actuator further includes (i) a housing (2, 5, Fig: 1) defining an inner volume (Fig: 1), (ii) a piston (Attached figure and fig: 1) slidably coupled to an end of the rod within the housing (Attached figure and fig: 1) and separating the inner volume into a first chamber and a second chamber (Attached figure and fig: 1), and (iii) a resilient member (Attached figure and fig: 1) coupled to the housing and positioned to generate the biasing force (Attached figure and fig: 1), and wherein the actuator comprises a hydraulic cylinder (Attached figure and fig: 1), and
another teaching reference Gile (US – 2007/0145816 A1) discloses High Clearance Axle System comprising: 
a transaxle including a transfercase component and a differential component (In other embodiments, the gear unit can be a transaxle that has the functionality of a transmission and a differential. For example, a gear unit of a front axle system can be a transaxle. The gear unit can also be other types of torque converters as well as torque distributing systems, [0052], Fig: 9); and
a line coupling the pump to the actuator (Attached figure and fig: 1), wherein engagement of the pump provides a pressurized fluid flow through the line that overcomes the biasing force to release the brake (see description Fig: 1);
an air line coupled to a motor inlet of the motor (Air-Over-Hydraulic Brake so that the motor comprises an air motor configured to be driven by an air system of the vehicle, see description).

    PNG
    media_image1.png
    457
    681
    media_image1.png
    Greyscale

However, prior art and teaching references fail to disclose a valve movable between a first position and a second position, wherein the valve selectively couples the actuator to a pump outlet of the pump when in the first position and selectively couples the actuator to a reservoir port when in the second position.
Prior art and teaching reference fail to disclose or suggest these limitation recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 3-6 and 11-13 are also allowable by virtue of their dependencies from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657